—In a private adoption proceeding pursuant to Domestic Relations Law article 7, nonparty Michael S. Goldstein appeals (1) from an order of the Family Court, Dutchess County (Pagones, J.), entered June 13, 1995, which, sua sponte, reduced his agreed-upon counsel fee to $1,800 and also reduced the sum sought as reimbursement for his disbursements, and (2), as limited by his brief, from so much of an order of the same court, entered November 9, 1995, as upon, in effect, granting leave to reargue, adhered to the original determination.
Ordered that on the court’s own motion, the notice of appeal from the orders entered June 13, 1995, and November 9, 1995, respectively, is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [b] [1]); and it is further,
Ordered that the appeal from the order entered June 13, 1995, is dismissed, without costs or disbursements, as that order was superseded by the order entered November 9, 1995, made upon reargument; and it is further,
Ordered that the order entered November 9,1995, is reversed insofar as appealed from, without costs or disbursements, and upon reargument, the appellant is awarded the full amount of his agreed-upon counsel fee in the amount of $3,500, and reimbursement for his disbursements of $405.30, and the order entered June 13, 1995, is modified accordingly.
While no appeal lies as of right from an order which does not determine a motion made on notice (see, CPLR 5701 [a] [2]; [c]; Kokalari v Kokalari, 166 AD2d 418), the notice of appeal from the orders entered June 13, 1995, and November 9, 1995, respectively, has been treated as an application for leave to appeal and leave has been granted.
The Family Court erred in disturbing the fee agreement and reducing the amount of the fee and the disbursements for which counsel was entitled to receive payment and reimbursement (see, Matter of Schmidt, 134 AD2d 432, 433). O’Brien, J. P., Ritter, Krausman and Goldstein, JJ., concur.